658 S.E.2d 656 (2008)
STATE of North Carolina
v.
Alfonza Dwanta COLTRANE a/k/a Alfonza Dawnta Coltrane.
No. 348A07.
Supreme Court of North Carolina.
April 11, 2008.
Roy Cooper, Attorney General, by Christopher W. Brooks, Assistant Attorney General, for the State.
Anne Bleyman, Chapel Hill, for defendant-appellant.
PER CURIAM.
We affirm the decision of the Court of Appeals as to the appealable issue of right, that is, whether the evidence that defendant's driver's license was suspended or revoked *657 was sufficient to submit the charge to the jury. The remaining issues addressed by the Court of Appeals are not properly before this Court and its decision as to these issues remains undisturbed.
AFFIRMED.